DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Zarabi on April 26, 2020.
The application has been amended as follows: Cancel non-elected claims 12-21.
Claims 12-21 (Cancelled).
Drawings
Applicant has amended the specification in lieu of amendments to the drawings which is accepted by the Examiner.  Objections to the drawings is withdrawn.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Reasons for allowance were given in the office action dated January 21, 2021 and remain the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843